Case 2:14-cv-04633-KSH-CLW Document 200 Filed 01/24/20 Page 1 of 1 PageID: 10445

                             UNITED STATES DISTRICT COURT
                              for the District of New Jersey [LIVE]
                                           Newark, NJ


    SPENCER SAVINGS BANK, S.L.A.
                                               Plaintiff,
    v.                                                      Case No.:
                                                            2:14−cv−04633−KSH−CLW
                                                            Judge Katharine S. Hayden
    BANK OF AMERICA
    CORPORATION, et al.
                                               Defendant.

             60 DAY ORDER ADMINISTRATIVELY TERMINATING ACTION


         It having been reported to the Court that the above−captioned action has been settled,
         IT IS on this 24th day of January, 2020,
        ORDERED that this action and any pending motions are hereby administratively
    terminated; and it is further
       ORDERED that this shall not constitute a dismissal Order under the Federal Rules of
    Civil Procedure; and it is further
        ORDERED that within 60 days after entry of this Order (or such additional period
    authorized by the Court), the parties shall file all papers necessary to dismiss this action
    under the Federal Rules of Civil Procedure or, if settlement cannot be consummated,
    request that the action be reopened; and it is further
        ORDERED that, absent receipt from the parties of dismissal papers or a request to
    reopen the action within the 60−day period, the Court shall dismiss this action, without
    further notice, with prejudice and without costs.




                         /s/ Katharine S. Hayden
                         ____________________________________________________
                         KATHARINE S. HAYDEN United States District Judge
